 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636N. Ingram Ave., #104
 3   Fresno, California 93720
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530

 5   Attorney for Defendant, LANCE WETTERSTEN

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        CASE NO. 6:19-mj-0020-JDP

12                         Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                       CONFERENCE TO SEPTEMBER 10, 2019;
13            v.                                       ORDER THEREON

14    LANCE WETTERSTEN,                                Date: September 10, 2019
                                                       Time: 10:00 AM
15                         Defendant.                  Judge: Hon. Jeremy D. Peterson

16

17
             IT IS HEREBY STIPULATED by and between the Defendant, LANCE
18
     WETTERSTEN, his attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer,
19
     SUSAN ST. VINCENT, that the Status Conference in the above-captioned matter currently
20
21   scheduled for July 31, 2019 at 10:00 AM be continued to September 10, 2019 at 10:00 AM. The

22   government has no objection.
23   ///
24
     ///
25
     ///
26
     ///
27

28   ///
     STIPULATION TO CONTINUE STATUS
     CONFERENCE TO SEPTEMBER 10, 2019;
     ORDER THEREON
                                                                                                   1
 1            Defendant Lance Wettersten will be in the middle of important work responsibilities in
 2   Pleasant Hill, CA on the original date of this status conference. Mr. Wettersten continues to
 3
     attend Narcotics Anonymous Meetings regularly.
 4
              Mr. Wettersten respectfully requests that the Court grant a continuance for his Status
 5
     Conference to September 10, 2019 at 10:00 AM.
 6

 7

 8   Dated: July 9, 2019                                   /s/ Carol Ann Moses
                                                           CAROL ANN MOSES
 9                                                         Attorney for Defendant,
                                                           LANCE WETTERSTEN
10

11
     Dated: July 9, 2019                                   /s/ Susan St. Vincent
12                                                         SUSAN ST. VINCENT
                                                           Yosemite Legal Officer
13

14

15

16
                                                   ORDER
17            GOOD CAUSE APPEARING, the above request to continue the status conference
18
     hearing in Case No. 6:19-mj-0020-JDP to September 10, 2019 at 10:00 AM and Mr. Wettersten’s
19
     request is hereby accepted and adopted as the order of this court.
20
21   IT IS SO ORDERED.
22

23   Dated:      July 15, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
     STIPULATION TO CONTINUE STATUS
     CONFERENCE TO SEPTEMBER 10, 2019;
     ORDER THEREON
                                                                                                       2
